Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
2.          Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claims recite a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving a digital communication from an executing application…, retrieving a predetermined set of rules…, generate a first result…, applying artificial intelligence to determine whether the digital communication complies with the visual-based rule…, generating visual indication of the first result…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of generate a first result…, applying artificial intelligence to determine whether the digital communication complies with the visual-based rule…, generating visual indication of the first result …, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, computer readable media and using the processor to perform receiving, retrieving, generating, applying, generating, and signaling steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, retrieving, generating, applying, generating, and signaling steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (The processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “a network, a graphical user interface (GUI), generating a GUI for displaying that provides a visual indication, and transmitting the GUI to the external computing device over the network; displaying on the external computing device the visual indication”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 

	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “a network, a graphical user interface (GUI), generating a visual indication in a GUI for display, and signaling the external communication to display the GUI” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a network, a graphical user interface (GUI), generating a visual indication in a GUI for display, and signaling the external communication to display the GUI” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the GUI, they are just merely used for collecting, transmitting, and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “a network, a graphical user interface (GUI), generating a visual indication in a GUI for display, and signaling the external communication to display the GUI” are well-understood, routine, conventional activity is Berkheimer Option 2. Moreover, The limitations of “a network, a graphical user interface (GUI), generating a visual indication in a GUI for display, and signaling the external communication to display the GUI”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvement to the GUI, they are just merely used as general means for collecting, transmitting, and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 13 directed to a system,  independent claim 18 directed to a method, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




                                          Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.      Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keini et al. (hereinafter Keini, US 2019/0109824) in view of Young et al. (hereinafter Young, US 2018/0341670), and further in view of Goenka et al. (hereinafter Goenka, US 2020/0065397).
Regarding to claim 1, Keini discloses a quality assurance (QA) system in a server architecture that allows different sets of tenants to share functionality o and hardware resources without sharing data belonging to or otherwise associated with other tenants, the QA system for automatically performing a quality assurance check on tenant rules digital communication using tenant rules, the quality assurance system comprising a processor configured by programming instructions encoded on non-transitory computer readable media, the quality assurance system configured to:
           receive over a network, a digital communication generated from an executing application on an external computing device operated by a first tenant (para [0022], defining rules to be enforced on messages transmitted by one or more message-transmitting devices in a network. Outgoing messages attempted to be transmitted by the devices can then be intercepted, and the rules may be enforced on the intercepted messages, thus protecting the target devices of the messages);
           retrieve a predetermined set of tenant rules applicable to the digital communication (para [0056], On step 404, rule enforcement module 104 can validate the message against a collection or set of rules. Validation may rely on the specific implementation selected: if the rules are restrictive, i.e., indicate under which conditions the message is allowed to be transmitted, then all rules in a rule collection need to be checked and the message has to comply with all rules in the collection. If the rules are restrictive, i.e. indicate situations in which the message is not allowed to be transmitted to its destination, then once a message is found to be incompliant with a rule from the rule collection, checking the other rules may be omitted, although such checking may still be performed in order to gather as much information as possible);
Enforcement rules definition module 100 may comprise a graphic user interface enabling a user to define the enforcement rules. A user may select a device; indicate, for example by selecting from a list, message types which are legitimate for the device to transmit; and optionally provide one or more values for one or more fields within the messages, thus describing certain limitations, such as allowed recipients, allowed transmission time or status, interdependency between fields within the same message or different messages, relating to communication history as additional mechanism for defining rules or the like; para [0057], Thus, on step 404 it is determined whether the message is in compliance with at least one rule defined by a user, wherein if the rules are permissive, the message may need to be checked against additional rules, such as the full selection; para [0066], in addition to the rules described above, referred to as "regular rules", a black list of rules may also be defined for the whole system or for a specific transmitting device. Each rule in the black list may also be defined by conditions to be met by the values of fields in the message. If a message complies with a rule from the black list, it may be screened, even though it is in compliance with at least one regular rule. If contradiction exists such that a message complies with a regular rule, but also with one or more rules from the black list, the message may be transmitted or screened in accordance with a policy, and in either case a notification may be sent to a user);
            generate a visual indication of the first result in a graphical user interface (GUI), for display on the external computing device (para [0059], Otherwise, if the message is incompliant with the rule set, the message is screened on step 412, such that it does not reach the target device. On step 416, one or more actions may be taken, such as notifying a user of the system of the non-compliance, for example an administrator or another person in charge. For example, a notification comprising the message details and the uncomplied rule(s) may be provided to the user or to another computer, e.g. a Network Information Center, which can aggregate security messages. The notification may be provided as a text message, an e-mail, or the like); and
           signal the external computing device to display the GUI with the visual indication of the first result  (para [0059], On step 416, one or more actions may be taken, such as notifying a user of the system of the non-compliance, for example an administrator or another person in charge. For example, a notification comprising the message details and the uncomplied rule(s) may be provided to the user or to another computer, e.g. a Network Information Center, which can aggregate security messages. The notification may be provided as a text message, an e-mail, or the like. Some devices may be specifically associated with a notification method for incompliant messages, for example starting an alarm, which may be used in case of non-compliance which can cause severe damage).
           1/ Keini does not disclose, however, Young discloses:
            a predetermined set of tenant rules applicable to the digital communication that includes a tenant visual-based rule requiring that a non-textual, graphical item be included in or excluded from the digital communication [para 0029], contest sponsors may define rules for contest entry that prohibit nudity, brand promotion, and the like. The recognition pre-processing performed, at step 305, includes processing and analyzing image content to ensure compliance with the content rules. Specifically, a submission may not include content that is prohibited by the content rules); 
applying artificial intelligence to determine whether the digital communication complies with the visual-based rule requiring that a non-textual, specific graphical item be included in or excluded from the digital communication (para [0043], artificial intelligence systems are utilized to perform the same or substantially similar steps as those described in FIG. 4. In these instances, data sets that describe image attributes may initially be generated by human annotators. From this data, the importance of variables and relationship dependencies in recognizing certain image attributes can be identified and used to generate an artificial intelligence ("AI") model. With a defined model for processing and identifying attributes in images, the AI system can begin performing some or all the tasks previously performed by the human annotators; para [0060], contest sponsors may define rules for submitting an image. The pre-processing performed, at step 706, may include processing a submission to ensure compliance with the content rules).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Keini’s to incorporate the features taught by Young above to include a visual-based rule in Keinei’s predetermined set of rules and applying artificial intelligence to determine the electronic images complies with the visual-based rule, for the purpose of ensuring the electronic images comply with the rules, with the help of the artificial intelligence system.  Since Keini teaches monitoring the electronic message to ensure compliance with the predetermined set of rules, Young teaches monitoring the electronic images to ensure compliance with the content rules, as discussed above, therefore, one of ordinary skill in the art would have recognized that the 
          2/ Keini and Young do not disclose, however, Goenka discloses:
            tenant-specific rules that are specific to the first tenant but not specific to other tenants and that includes a tenant-specific visual-based rule requiring that a specific, non-textual, graphical item identified for the first tenant included in or exclude from the digital communication (para [0092], in response to a determination at step 505 that the first user account is to be queried, querying the first user account for permission to share the first electronic content item(s) with the second data structure. The querying of step 506 of the first user account further includes querying the first user account for permission indications as to types of information it will share (such as shown by step 702 illustrated in FIG. 7). The querying the first user account for permission indications as to types of information it will share can include querying the first user account for permission to share emails. Querying the first user account for permission to share images including photographs and illustrations can also be included. Querying the first user account for permission to share documents can also be included. Querying the first user account for permission to share coupons can also be included. Querying the first user account for permission to share travel information can also be included. Querying the first user account for permission to share calendar and scheduling information can also be included; para [0097], The received access control parameters can include permission for permanent access, by the first and/or second user account, to the stored copy of the selected electronic content item(s). Permission for temporary access, by the first and/or second user account, to the stored copy of the selected electronic content item(s) can also be included. Permission for synchronized updating of the stored copy of the selected electronic content item(s) can also be included. Permission for periodic updating, by the first and/or second user account, of the stored copy of the selected electronic content item(s) can also be included. Permission for manual updating, by the first and/or second user account, of the stored copy of the selected electronic content item(s) can also be included. Read permission, for the first and/or second user account, for the stored copy of the selected electronic content item(s) can also be include);
            applying a tenant-specific artificial intelligence (AI) module that is trained using a machine learning approach to perform image recognition operations to identify specific images that ate allowed or not allowed to be used with external communication for the first tenant to the digital communication (para [0099], the determination of the access control parameters is according to output of a content importance analyzer or another type of automated determination. The determination of the access control parameters can be enhanced by machine learning or another form of artificial intelligence. The machine learning can include one or more of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, learning classifier systems, or feature selection approach. Also, in some embodiments, the removing of the stored copy of the selected electronic content item(s) at 518 from the second data structure can be according to a security risk evaluator. And, in some embodiments, the removing of the selected electronic content item(s) at 518 from the first data structure can be according to the security risk evaluator. The security risk evaluator can include or be enhanced by machine learning or some other form of artificial intelligence, and determinations of information removal from a data structure can be enhanced by machine learning or some other form of artificial intelligence).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Keini’s and Young’s to incorporate the features taught by Goenka above to include the tenant-specific rules that are specific to the first tenant but not specific to other tenants in Keinei’s predetermined set of rules and applying artificial intelligence to determine the electronic images complies with the visual-based rule, for the purpose of ensuring the electronic images comply with the rules, with the help of the artificial intelligence system.  Since Keini teaches monitoring the electronic message to ensure compliance with the predetermined set of rules, Young teaches monitoring the electronic images to ensure compliance with the content rules, Goenka teaches tenant-specific rules that are specific to the first tenant but not specific to other tenants as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Keini,  Young, and Goenka would have yield predictable results in monitoring  digital communication.
           Regarding to claim 2, Keni discloses the QA system of claim 1, further configured to execute on a multi-tenant architecture, and comprising a platform services module configured to perform QA tasks on tenant-specific data for multiple tenants (para [0022], to defining rules to be enforced on messages transmitted by one or more message-transmitting devices in a network. Outgoing messages attempted to be transmitted by the devices can then be intercepted, and the rules may be enforced on the intercepted messages, thus protecting the target devices of the messages).
          Regarding to claim 3, Keini discloses the QA system of claim 2, wherein the platform services module comprises: 
         an analyzer module configured to apply tenant-specific text-based rules to textual content in the digital communication from a specific tenant of the multi-tenant architecture (para [0023], Each message generally comprises fields, wherein one or more values are assigned to each such field. Some of the fields may comprise meta data such as a message type, while others may comprise actual data such as content of the message, for example an engine speed to be assumed. The enforcement rules can define conditions, limitations or requirements on any field or field combination of the outgoing messages which the device is attempting to transmit, or combination of fields belonging to multiple such messages. Some common fields that may be verified as part of validating the message include but are not limited to a recipient device of the message, a message type, message time, recipient status, value of a field being within a predetermined range or the like); and
          an artificial intelligence (AI) vision callout module configured to apply tenant-specific vision-based rules to graphical content in the digital communication from the specific tenant (para [0036], As part of the implementation coupling between messages, a state machine can be used for tracking the state of each session within a communication protocol. Some examples include a request/response structure with ID fields identifying the request repeated in the response, and setting a maximal number of messages of a certain type per day, as detailed below. It will be appreciated that state machines may also include non-message events governing flow, such as time outs).
          Regarding to claim 4, Keini discloses the QA system of claim 3, wherein the graphical content comprises a logo, icon, or other visual element (para [0026], By enforcing predetermined rules on the printer and blocking attempts to transmit undesired messages, the malicious implanted functionality is blocked from harming assets on the connected network. Even further, the attack attempt may be noticed by the enforcer module and reported to a person in charge such as a network manager, thus identifying the breach of the printer).
          Regarding to claim 5, Keini discloses the QA system of claim 3, wherein the multi-tenant architecture includes a multi-tenant data storage area that provides a tenant-specific storage area for each tenant that uses the QA system for storing data relating to the use by the tenant of the QA system (para [0037], A user can further use enforcement rules definition module 100 for defining rules to be enforced on messages outgoing from one or more devices in a network. Enforcement rules definition module 100 can be implemented as a software module executed by a general-purpose computing platform, as a dedicated computing platform, as an independent process, a library, a virtual machine, or the like).
           Regarding to claim 6, Keini discloses the QA system of claim 5, wherein the analyzer module and AI vision callout module are configured to retrieve the tenant-specific rules for the specific tenant from a tenant-specific defined rules storage area in the tenant-specific storage area for the specific tenant (para [0058], If the message is in compliance with the rule set, as detailed above, the message may be transmitted to the target on step 408. It will be appreciated that even after a rule with which the message is compliant has been determined, further rules may be validated in order to collect as much information as possible. A user may be notified, for example by adding a record to a database or a file, regarding the rule with which the message was compliant).
          Regarding to claim 7, Keini discloses the QA system of claim 2, further comprising a UI module configured to generate, for each tenant that uses the QA system, the GUI for display on the external computing device (para [0062], On step 500, enforcement rules definition module 100 may display a user interface to a user. The user interface may be graphical or textual. The user interface may enable the user to select a device, then select or define messages to be sent by the device, and add specific conditions to be validated, such as a target, a target-message type combination, or the like).
           Regarding to claim 8, Keini discloses the QA system of claim 1, wherein the executing application comprises an application for building outgoing digital communications, and the QA system is further configured to initiate the generating the first result responsive to receipt of a QA initiation request from the application for building outgoing digital communications, wherein the generating the first result is performed during a build phase of the digital communication, wherein the build phase is a phase during which the digital communication is composed (para [0042], Messages transmitted out of order or out of sequence. An enforcement rule handling such message may relate, for example, to screen a message for starting an engine prior to the transmission of messages related to ensuring the necessary safety means were taken. Enforcing such rule requires keeping track of a multiplicity of messages and comparing the order and values of various fields, such as engine ID, time stamp, request/response IDs or others).
Regarding to claim 9, Keini discloses the QA system of claim 8, wherein the QA initiation request is responsive to a selection of a clickable icon or step in a workflow/wizard on the GUI for display on the external computing device (para [0062], On step 500, enforcement rules definition module 100 may display a user interface to a user. The user interface may be graphical or textual. The user interface may enable the user to select a device, then select or define messages to be sent by the device, and add specific conditions to be validated, such as a target, a target-message type combination, or the like).
           Regarding to claim 10, Keini discloses the QA system of claim 1, wherein the executing application comprises a message output server, and the QA system is further configured to initiate the generating the first result responsive to receipt of the digital communication from the message output server, wherein the generating the first result is performed at a pre-deployment phase, wherein the pre-deployment phase is a phase during which the digital communication is submitted for transmission to its recipients (para [0049], Rule enforcement module 300 can be implemented, for example, as a server to which all messages arrive for dispatching, and which can thus stop the dispatching of offending messages. A server in accordance with this configuration may have easier access to information related to different components of the network and may thus be particularly suitable for systems having a multiplicity of rules involving information of the target device or to other conditions in the network).
           Regarding to claim 11,  Keini discloses the QA system of claim 1, wherein the digital communication comprises an email message, an SMS message, push data, or a digital version of a to-be-printed-and-snail-mail-delivered physical mail (para [0023], Each message generally comprises fields, wherein one or more values are assigned to each such field. Some of the fields may comprise meta data such as a message type, while others may comprise actual data such as content of the message, for example an engine speed to be assumed).
           Regarding to claim 12, Keini discloses the QA system of claim 7, wherein the UI module is further configured to report on output, trends, repeated user errors, or suggest training via an email message (para [0059], The notification may be provided as a text message, an e-mail, or the like. Some devices may be specifically associated with a notification method for incompliant messages, for example starting an alarm, which may be used in case of non-compliance which can cause severe damage).
           Regarding to claim 13, Keini discloses a multi-tenant system that allows different sets of tenants to share functionality and hardware resources without sharing data belonging to or otherwise associated with other tenants and implements a quality assurance (QA) system for automatically performing a quality assurance check on tenant digital communication using tenant rules, the multi-tenant system comprising:
           a multi-tenant data storage area comprising data storage media and configured to provide a tenant-specific storage area for each tenant that uses the QA system for storing data relating to the use by the tenant of the QA system (para [0058], If the message is in compliance with the rule set, as detailed above, the message may be transmitted to the target on step 408. It will be appreciated that even after a rule with which the message is compliant has been determined, further rules may be validated in order to collect as much information as possible. A user may be notified, for example by adding a record to a database or a file, regarding the rule with which the message was compliant);
FIG. 3C shows a block diagram of an embodiment in which rule enforcement module 300 is implemented as part of source device 304. It will be appreciated that this embodiment may refer to rule enforcement module 300 being implemented independently of the main functionality of source device 304 such as an add-on software module executed by a processor of source device 304, or embedded within and performed as part of said functionality);
                       retrieve a predetermined set of tenant rules applicable to the digital communication (para [0056], On step 404, rule enforcement module 104 can validate the message against a collection or set of rules. Validation may rely on the specific implementation selected: if the rules are restrictive, i.e., indicate under which conditions the message is allowed to be transmitted, then all rules in a rule collection need to be checked and the message has to comply with all rules in the collection. If the rules are restrictive, i.e. indicate situations in which the message is not allowed to be transmitted to its destination, then once a message is found to be incompliant with a rule from the rule collection, checking the other rules may be omitted, although such checking may still be performed in order to gather as much information as possible); and
                      generate a first result to the digital communication, wherein the first result identifies whether the digital communication complies the predetermined set of tenant rules (para [0038], Enforcement rules definition module 100 may comprise a graphic user interface enabling a user to define the enforcement rules. A user may select a device; indicate, for example by selecting from a list, message types which are legitimate for the device to transmit; and optionally provide one or more values for one or more fields within the messages, thus describing certain limitations, such as allowed recipients, allowed transmission time or status, interdependency between fields within the same message or different messages, relating to communication history as additional mechanism for defining rules or the like; para [0057], Thus, on step 404 it is determined whether the message is in compliance with at least one rule defined by a user, wherein if the rules are permissive, the message may need to be checked against additional rules, such as the full selection; para [0066], in addition to the rules described above, referred to as "regular rules", a black list of rules may also be defined for the whole system or for a specific transmitting device. Each rule in the black list may also be defined by conditions to be met by the values of fields in the message. If a message complies with a rule from the black list, it may be screened, even though it is in compliance with at least one regular rule. If contradiction exists such that a message complies with a regular rule, but also with one or more rules from the black list, the message may be transmitted or screened in accordance with a policy, and in either case a notification may be sent to a user); and
             a UI module comprising a processor configured by programming instructions encoded on non-transitory computer readable media, the UI module configured to:
                     receive the digital communication from the executing application on the external computing device operated by the first tenant (para [0022], defining rules to be enforced on messages transmitted by one or more message-transmitting devices in a network. Outgoing messages attempted to be transmitted by the devices can then be intercepted, and the rules may be enforced on the intercepted messages, thus protecting the target devices of the messages);
Otherwise, if the message is incompliant with the rule set, the message is screened on step 412, such that it does not reach the target device. On step 416, one or more actions may be taken, such as notifying a user of the system of the non-compliance, for example an administrator or another person in charge. For example, a notification comprising the message details and the uncomplied rule(s) may be provided to the user or to another computer, e.g. a Network Information Center, which can aggregate security messages. The notification may be provided as a text message, an e-mail, or the like.); and
                   signal the external computing device to display the GUI with the visual indication of the first result (para [0059], On step 416, one or more actions may be taken, such as notifying a user of the system of the non-compliance, for example an administrator or another person in charge. For example, a notification comprising the message details and the uncomplied rule(s) may be provided to the user or to another computer, e.g. a Network Information Center, which can aggregate security messages. The notification may be provided as a text message, an e-mail, or the like. Some devices may be specifically associated with a notification method for incompliant messages, for example starting an alarm, which may be used in case of non-compliance which can cause severe damage).
             1/ Keini does not disclose, however, Young discloses:
            a predetermined set of tenant rules applicable to the digital communication that includes a tenant visual-based rule requiring that a non-textual, graphical item be included in or excluded from the digital communication [para 0029], contest sponsors may define rules for contest entry that prohibit nudity, brand promotion, and the like. The recognition pre-processing performed, at step 305, includes processing and analyzing image content to ensure compliance with the content rules. Specifically, a submission may not include content that is prohibited by the content rules); 
             applying artificial intelligence to determine whether the digital communication complies with the visual-based rule requiring that a non-textual, specific graphical item be included in or excluded from the digital communication (para [0043], artificial intelligence systems are utilized to perform the same or substantially similar steps as those described in FIG. 4. In these instances, data sets that describe image attributes may initially be generated by human annotators. From this data, the importance of variables and relationship dependencies in recognizing certain image attributes can be identified and used to generate an artificial intelligence ("AI") model. With a defined model for processing and identifying attributes in images, the AI system can begin performing some or all the tasks previously performed by the human annotators; para [0060], contest sponsors may define rules for submitting an image. The pre-processing performed, at step 706, may include processing a submission to ensure compliance with the content rules).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Keini’s to incorporate the features taught by Young above to include a visual-based rule in Keinei’s predetermined set of rules and applying artificial intelligence to determine the electronic images complies with the visual-based rule, for the purpose of ensuring the electronic images comply with the rules, with the help of the artificial intelligence system.  Since Keini teaches monitoring the electronic message to ensure compliance with the predetermined set of rules, Young teaches monitoring the electronic images to ensure compliance with the content rules, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Keini and Young would have yield predictable results in monitoring  digital communication.
          2/ Keini and Young do not disclose, however, Goenka discloses:
            tenant-specific rules that are specific to the first tenant but not specific to other tenants and that includes a tenant-specific visual-based rule requiring that a specific, non-textual, graphical item identified for the first tenant included in or exclude from the digital communication (para [0092], in response to a determination at step 505 that the first user account is to be queried, querying the first user account for permission to share the first electronic content item(s) with the second data structure. The querying of step 506 of the first user account further includes querying the first user account for permission indications as to types of information it will share (such as shown by step 702 illustrated in FIG. 7). The querying the first user account for permission indications as to types of information it will share can include querying the first user account for permission to share emails. Querying the first user account for permission to share images including photographs and illustrations can also be included. Querying the first user account for permission to share documents can also be included. Querying the first user account for permission to share coupons can also be included. Querying the first user account for permission to share travel information can also be included. Querying the first user account for permission to share calendar and scheduling information can also be included; para [0097], The received access control parameters can include permission for permanent access, by the first and/or second user account, to the stored copy of the selected electronic content item(s). Permission for temporary access, by the first and/or second user account, to the stored copy of the selected electronic content item(s) can also be included. Permission for synchronized updating of the stored copy of the selected electronic content item(s) can also be included. Permission for periodic updating, by the first and/or second user account, of the stored copy of the selected electronic content item(s) can also be included. Permission for manual updating, by the first and/or second user account, of the stored copy of the selected electronic content item(s) can also be included. Read permission, for the first and/or second user account, for the stored copy of the selected electronic content item(s) can also be include);
            applying a tenant-specific artificial intelligence (AI) module that is trained using a machine learning approach to perform image recognition operations to identify specific images that ate allowed or not allowed to be used with external communication for the first tenant to the digital communication (para [0099], the determination of the access control parameters is according to output of a content importance analyzer or another type of automated determination. The determination of the access control parameters can be enhanced by machine learning or another form of artificial intelligence. The machine learning can include one or more of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, learning classifier systems, or feature selection approach. Also, in some embodiments, the removing of the stored copy of the selected electronic content item(s) at 518 from the second data structure can be according to a security risk evaluator. And, in some embodiments, the removing of the selected electronic content item(s) at 518 from the first data structure can be according to the security risk evaluator. The security risk evaluator can include or be enhanced by machine learning or some other form of artificial intelligence, and determinations of information removal from a data structure can be enhanced by machine learning or some other form of artificial intelligence).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Keini’s and Young’s to incorporate the features taught by Goenka above to include the tenant-specific rules that are specific to the first tenant but not specific to other tenants in Keinei’s predetermined set of rules and applying artificial intelligence to determine the electronic images complies with the visual-based rule, for the purpose of ensuring the electronic images comply with the rules, with the help of the artificial intelligence system.  Since Keini teaches monitoring the electronic message to ensure compliance with the predetermined set of rules, Young teaches monitoring the electronic images to ensure compliance with the content rules, Goenka teaches tenant-specific rules that are specific to the first tenant but not specific to other tenants as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Keini,  Young, and Goenka would have yield predictable results in monitoring  digital communication.
           Claims 14-17 contain the same limitations found in claims 3, 5, 8, and 10 above, therefore, are rejected by the same rationale.
Claims 18-20 are written in method and contain the same limitations found in claims 1, 8, and 10 above, therefore, are rejected by the same rationale.



                                      Response to Arguments/Amendment
7.       Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 101
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments that the additional limitations of “applying a tenant-specific artificial intelligence (AI) module that is trained using a machine learning approach to perform image recognition operations to identify specific images that ate allowed or not allowed to be used with external communication for the first tenant to the digital communication” reflect an improvement in the functioning of a computer, or an improvement to anther technology or technical field, the Examiner respectfully disagrees and submits that, the additional limitations “applying artificial intelligence to determine whether the digital communication complies with the visual-based rule requiring that a non-textual specific graphic item be include in or exclude from the digital communication” are performing by the processor, which is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, retrieving, performing, applying, generating, and transmitting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (The processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Moreover, the additional limitations “applying a tenant-specific artificial intelligence (AI) module that is trained using a machine learning approach to perform image recognition operations to identify specific images that ate allowed or not allowed to be used with external communication for the first tenant to the digital communication” do not provide any improvement in the functioning of a computer, or an improvement to anther technology or technical field because the “applying artificial intelligence to determine” are performed by the generic purpose computer as described above. Therefore, the additional limitations do not integrate the abstract idea into a practical application.
              Moreover, the limitations “a network, a graphical user interface (GUI), generating a visual indication in a GUI for display, and signaling the external communication to display the GUI” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “a network, a graphical user interface (GUI), generating a visual indication in a GUI for display, and signaling the external communication to display the GUI”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvement to the GUI, they are just merely used as general means for collecting, transmitting, and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              According, the 101 rejection is maintained.

             II. Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                     
                                                                Conclusion
8.          Claims 1-20 are rejected.
9.          The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Ford et al. (US 2017/0041296) disclose digital rights management (DRM) technologies provide solutions for secure content sharing, electronic content protection, and user access control to electronic content. With such solutions, an entity may be able to manage who has the right to access content circulated over the Internet or other digital media, and what kind of rights are granted to each potential user. Electronic content herein refers to one or more media objects, such as, music files, images, video files, text documents, or the like (see para [0352]).
            
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     September 10, 2021